                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

THE ESTATE OF KRISTINA ANN FIEBRINK,
By Special Administrator Nathaniel Cade, Jr.; THE
ESTATE OF ANGELICA M. FIEBRINK; JOSE D.
MARTINEZ JR.; and ROBERT MARTINEZ;

                              Plaintiffs,

 v.

ARMOR CORRECTIONAL HEALTH
SERVICES, INC.; DR. KAREN RONQUILLO-
HORTON; BROOKE SHAIKH APNP;                                  Case No. 18-CV-832
VERONICA WALLACE LPN; BRITENY R.
KIRK, LPN; EVA CAGE, LPN; BRANDON
DECKER APNP; MILWAUKEE COUNTY;
DAVID A. CLARKE JR.; RICHARD R.
SCHMIDT; NANCY L. EVANS; KEVIN
NYKLEWICZ; LATISHA AIKENS; BRIAN
PIASECKI; JENNIFER MATTHEWS;
LATRAIL COLE; LATOYA RENFRO; JOHN
DOES 1-10; JOHN DOES 11-20; EVANSTON
INSURANCE COMPANY; WISCONSIN
HEALTH CARE LIABILITY INSURANCE
PLAN; and WISCONSIN COUNTY MUTUAL
INSURANCE CORPORATION,

                  Defendants.
______________________________________________________________________________

        NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
BY DEFENDANTS DR. KAREN RONQUILLO-HORTON AND WISCONSIN HEALTH
                     CARE LIABILITY INSURANCE PLAN
_____________________________________________________________________________


       Dr. Karen Ronquillo-Horton (“Dr. Horton”) and Wisconsin Health Care Liability

Insurance Plan (WHCLIP) by their attorneys, move the Court, pursuant to Fed. R. Civ. P. 56, for

an order of summary judgment dismissing the plaintiff's remaining claims.

       The grounds for this motion are that plaintiffs have failed to support their claims with

evidence necessary and sufficient to proceed with their claims against Dr. Horton. The motion is




         Case 2:18-cv-00832-AJS Filed 03/08/19 Page 1 of 2 Document 202
based on the accompanying Memorandum of Law, Proposed Findings of Fact, Declaration of

Karen Ronquillo-Horton, M.D., and Declaration of Randall R. Guse with attached exhibits.

       Plaintiffs are further notified that declarations and any other documents accompanying

this motion are incorporated by reference herein. Any factual assertion in the declarations (and

other admissible proof) submitted or referred to in support of the defendants’ motion will be

accepted by the judge as true unless you submit affidavits or other admissible documentary

evidence contradicting such assertion. Failure to oppose the defendants’ affidavits (or other

admissible proof) with your own affidavits (or other admissible proof) may result in entry of

judgment against you.

       Dated at Waukesha this 8th day of March, 2019.

                                                     Respectfully Submitted,

                                                     OTJEN, GENDELMAN, ZITZER,
                                                     JOHNSON & WEIR, S.C.

                                             By:     s/ Randall R. Guse_____________________
                                                     LORI GENDELMAN
                                                     State Bar No. 1005633
                                                     RANDALL R. GUSE
                                                     State Bar No. 1024900
                                                     Attorney for Defendants Dr. Karen
                                                     Ronquillo-Horton and Wisconsin Health
                                                     Care Liability Insurance Plan
                                                     OTJEN, GENDELMAN, ZITZER,
                                                     JOHNSON & WEIR, S.C.
                                                     20935 Swenson Dr., Suite 310
                                                     Waukesha, WI 53186
                                                     P:     262-777-2221
                                                            262-777-2215
                                                     E:     lgendelman@otjen.com
                                                            rguse@otjen.com




         Case 2:18-cv-00832-AJS Filed 03/08/19 Page 2 of 2 Document 202
